Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 1 of 7




        EXHIBIT K
                                          Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 2 of 7


                            Analysis of Infringement of U.S. Patent No. 6,907,305 by MediaTek Inc. and MediaTek USA, Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to
infringement of U.S. Patent No. 6,907,305, entitled “AGENT REACTIVE SCHEDULING IN AN AUTOMATED MANUFACTURING ENVIRONMENT”
(the “’305 patent”) by MediaTek Inc. and MediaTek USA, Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding infringement by
Defendant NXP’s semiconductor products, systems, devices, components and integrated circuits, and products containing such circuits, fabricated or
manufactured using Applied Materials, Inc.’s (“Applied Materials”) platforms, and/or framework, including Applied Materials’ Smart Factory Productivity
Solution (“Smart Factory”) hardware and/or software. Such products include, without limitation, mobile devices (e.g., Helio G, Helio A, Helio P, Helio X,
mid-range 4G devices, and Google Mobile Services express devices), tablet products (e.g., MiraVision), internet of things devices (e.g., i500, i350, i300A,
i300B, MT3620, MT2625, MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280, MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303,
MT3337, and MT3339), automotive devices (e.g., Autus I20 (MT2712) devices, Autus R10 (MT2706) devices, and Autus T10 (MT2635) devices), networking
and broadband devices (e.g., MediaTek T750 MT7688A, MT7628K/N/A, MT7623N/A, MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K,
MT5932, MT8167S, MT7686, MT7682, MT7697H/HD, MT7681, MT7687F, MT7697, MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E,
MT7610U, MT7612E, MT7612U, MT7615, MT7615B, MT7615S, MT7662E, MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370,
RT5572, RT5592, MT3729, MT7601, MT7610, MT7630, RT5372, RT539x, RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572, RT2070,
RT2760, RT2770, RT2790, and RT2860), and home devices (e.g., MT8516 SoM, MT8516, MT8507, MT8502, MediaTek C4X Development Kit for Amazon
AVS, MT8516 2-Mic Development Kit for Amazon AVS, MT8516, MT8693, MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G, MT1389/J,
MT1389/Q, S900 (MT9950), MT9613, MT9685, MT9602, MT5592, MT5582, MT5596, MT5597, MT5580, MT5561, MT5505, MT5398, MT5396, MT1959,
MT1887, MT1865, MT1862, and MT1398), flash memory and memory controllers (e.g., MT81XX SPI), and WiFi extenders (MTK7621A) and similar
systems, products, devices, and integrated circuits (“’305 Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’305 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’305 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’305 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

      Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through
MediaTek’s provision or importation of the ’305 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim

                                                                               1
                                            Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 3 of 7


element is not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’305 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of
the patent claims and the corresponding features of the ’305 Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’305
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                  2
                                  Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 4 of 7




              USP No. 6,907,305                                   Infringement by the ’305 Accused Instrumentalities

1. A method for scheduling in an automated   To the extent that the preamble of Claim 1 is a limitation, the Applied Materials SmartFactory
manufacturing environment, comprising:       Productivity Solution including SmartSched and Advanced Productivity Family (“APF”) suite
                                             (“SmartFactory”), which is used to fabricate or manufacture the ’305 Infringing
                                             Instrumentalities, provides a method for scheduling in an automated manufacturing environment.

                                             For example, the SmartFactory includes a method for scheduling in a semiconductor
                                             manufacturing environment, as shown below:

                                             “SmartFactory: Dynamic Scheduling of lots across tool fleet considering future demand

                                             For production control and operations management personnel, decisions must be made several
                                             times an hour on how to fully use available equipment capacity, set lot priorities, and match lots
                                             and tools in order to reduce time lost for equipment setups. Without optimized scheduling, even
                                             efficient fabs fail to maximize capacity. Applied SmartSched is an optimization based
                                             scheduling system for semiconductor manufacturers that integrates lot arrival prediction with
                                             scheduling capabilities to deliver accurate production schedules every few minutes.”

                                             See Applied SmartFactory Scheduling Webpage, available at
                                             https://www.appliedmaterials.com/automation-software/smartsched (last visited Oct. 12, 2020).




                                                                    3
                                   Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 5 of 7


detecting an occurrence of a predetermined event The SmartFactory detects an occurrence of a predetermined event in a process flow.
in a process flow;
                                                 For example, Applied’s SmartFactory provides “real-time factory information to continually
                                                 evaluate data from multiple manufacturing and plan floor systems—upstream and downstream:

                                                “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the
                                                current status of the factory. It uses real‐time factory information to continually evaluate data
                                                from multiple manufacturing and plan floor systems—upstream and downstream. It produces up‐
                                                to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                                                priorities.”

                                                See Applied SmartFactory Scheduling Webpage, available at
                                                https://www.appliedmaterials.com/automation-software/smartsched (last visited Oct. 12, 2020).

                                                Also, Applied SmartFactory Dispatching and Reporting is advertised as being capable of
                                                “reaction to factory events in real time” and “combination and integration of multiple data
                                                sources in real time”:

                                                “FEATURES • Balancing of competing objectives (cycle time and throughput) • Incorporation
                                                of WIP management BKMs from industry • Combination and integration of multiple data
                                                sources in real time • Rule execution in < 1 second based on current state of factory • Reaction to
                                                factory events in real time • KPI reporting and dashboards.”

                                                See Applied SmartFactory Dispatching and Reporting Datasheet, available at
                                                http://www.appliedmaterials.com/files/SmartFactory-Dispatching-Reporting-Solution-Brief.pdf
                                                (last visited Oct.16, 2020) (“SmartFactory Dispatching and Reporting Datasheet”).

                                                Applied APF RTD and Reporter also has the ability to detect and report factory events in real-
                                                time, as shown below:




                                                                       4
                                    Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 6 of 7


                                               See Applied APF RTD and Reporter Datasheet, available at
                                               http://www.appliedmaterials.com/files/automation_software_resources/RTDReporterDatasheet.p
                                               df (last visited July 21, 2020) (“RTD and Reporter Datasheet”).




notifying a software scheduling agent of the   The SmartFactory notifies a software scheduling agent of the occurrence.
occurrence; and
                                               For example, the SmartFactory is notified of “upstream and downstream events” and “uses real-
                                               time factory information”:

                                               “The SmartSched system uses proprietary predictive algorithms to evaluate key aspects of the
                                               litho cell and the factory in real time. The system reacts to changing delivery priorities, and
                                               upstream and downstream events, to immediately deliver production schedule updates tailored to
                                               meet customers’ individual business objectives.”

                                               See “Applied Materials’ Breakthrough Predictive Scheduling System Boosts Lithography
                                               Efficiency,” BusinessWire, March 25, 2010, available at
                                               https://www.businesswire.com/news/home/20100325005399/en/Applied-Materials’-
                                               Breakthrough-Predictive-Scheduling-System-Boosts (last visited Oct. 12, 2020) (“BusinessWire
                                               SmartSched Press Release”).

                                               See also Applied SmartFactory Scheduling webpage, available at
                                               https://www.appliedmaterials.com/automation-software/smartsched (last visited Oct. 12, 2020):

                                               “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the
                                               current status of the factory. It uses real‐time factory information to continually evaluate data
                                               from multiple manufacturing and plan floor systems—upstream and downstream. It produces up‐
                                                                       5
                                    Case 6:20-cv-01210 Document 1-11 Filed 12/31/20 Page 7 of 7


                                                 to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                                                 priorities.”




reactively scheduling an action from the software The SmartFactory reactively schedules an action from the software scheduling agent responsive
scheduling agent responsive to the detection of to the detection of the predetermined event.
the predetermined event.
                                                  For example, the SmartSched reactively schedules actions (e.g., schedules updates) in response
                                                  to predetermined events:

                                                 “The SmartSched system uses proprietary predictive algorithms to evaluate key aspects of the
                                                 litho cell and the factory in real time. The system reacts to changing delivery priorities, and
                                                 upstream and downstream events, to immediately deliver production schedule updates tailored to
                                                 meet customers’ individual business objectives.”

                                                 See “BusinessWire SmartSched Press Release” at 1.

                                                 See also Applied SmartFactory Scheduling Webpage, at 1:

                                                 “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the
                                                 current status of the factory. It uses real‐time factory information to continually evaluate data
                                                 from multiple manufacturing and plan floor systems—upstream and downstream. It produces up‐
                                                 to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                                                 priorities.”




                                                                        6
